Exhibit 10.1

FIFTH AMENDMENT

TO

RECEIVABLES PURCHASE AGREEMENT

THIS FIFTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of December 9,
2016 (this “Amendment”), to the Receivables Purchase Agreement, dated as of
January 10, 2013, as amended by the First Amendment to Receivables Purchase
Agreement, dated as of August 20, 2013, the Second Amendment to Receivables
Purchase Agreement, dated as of December 13, 2013, the Third Amendment to
Receivables Purchase Agreement, dated as of December 12, 2014 and the Fourth
Amendment to Receivables Purchase Agreement, dated as of December 11, 2015 (as
so amended, and as otherwise modified, supplemented, amended or amended and
restated from time to time, the “Agreement”), each by and among Targa
Receivables LLC, as seller (the “Seller”), TARGA RESOURCES PARTNERS LP
(“Targa”), as servicer (in such capacity, together with its successors and
permitted assigns in such capacity and any successor servicer designated in
accordance with the terms of the Agreement, the “Servicer”), the various CONDUIT
PURCHASERS party thereto from time to time, the various COMMITTED PURCHASERS
party thereto from time to time, the various PURCHASER AGENTS party thereto from
time to time, the various LC Participants party thereto from time to time, and
PNC BANK, NATIONAL ASSOCIATION, as administrator (in such capacity, together
with its successors and assigns in such capacity, the “Administrator”) and as LC
BANK, is by and among the parties listed above. Unless otherwise defined in this
Amendment, capitalized terms shall have the meanings assigned to such terms in
the Agreement.

R E C I T A L S

WHEREAS, the Seller has requested that the Administrator and the Purchasers
consent to an increase in the Purchase Limit by the addition of a new Purchaser
Group (the “New Purchaser Group”) consisting of Wells Fargo Bank, National
Association, as Committed Purchaser (in such capacity, the “New Committed
Purchaser”), LC Participant (in such capacity, the “New LC Participant”) and as
Purchaser Agent (in such capacity, the “New Purchaser Agent”);

WHEREAS, subject to the terms hereof, the parties to the Agreement wish to make
certain amendments to the Agreement and to add the New Purchaser Group as
parties thereto as provided herein.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and sufficient consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

Section 1. Amendments to the Agreement.

1.1. The Commitments of each Committed Purchaser set forth on the signature
pages to the Agreement are amended and restated in their entirety to be the
Commitments set forth on the signatures pages of such Committed Purchaser to
this Amendment.



--------------------------------------------------------------------------------

1.2. The LC Sublimit Commitments of each LC Bank and LC Participant set forth on
the signature pages to the Agreement are amended and restated in their entirety
to be the LC Sublimit Commitments set forth on the signatures pages of such LC
Bank and LC Participant to this Amendment.

1.3. The defined term “Facility Termination Date” appearing in Exhibit I to the
Agreement is hereby amended by deleting the date “December 9, 2016” therein and
replacing it with “December 8, 2017”.

1.4. The following defined terms appearing in Exhibit I to the Agreement are
hereby amended and restated to read as follows:

“Contra Deduction Amount” means, on any day, an amount equal to (A) $0 or (B) if
either a Level 1 Ratings Event has occurred and is continuing or the Days
Payable Outstanding as of such day is greater than 18 days, the sum of all
amounts determined as follows: for each Obligor, the aggregate amounts payable,
if any, by the applicable Originator to such Obligor as of the last day of the
most recently ended Fiscal Month other than (i) any such amounts payable subject
to a Net-Out Agreement and (ii) any such amounts payable asserted by such
Obligor as an offset to the Outstanding Balance of Eligible Receivables of such
Obligor; provided, that if, at any time, the aggregate amounts payable by the
applicable Originator to such Obligor equal or exceed the Unsupported
Outstanding Balance of Eligible Receivables of such Obligor at such time, then
the amount determined pursuant to this defined term for such Obligor shall be
the greater of (x) $0 and (y) the Unsupported Outstanding Balance of Eligible
Receivables of such Obligor at such time.

“Majority Purchaser Agents” means, at any time, Purchaser Agents whose aggregate
Ratable Shares exceed 50%; provided, that so long as there is more than one
Purchaser Group, “Majority Purchaser Agents” shall mean a minimum of two
Purchaser Agents.

“Purchase Limit” means $275,000,000, as such amount may be reduced pursuant to
Section 1.1(c) or in connection with any Exiting Purchaser pursuant to
Section 1.22, or increased pursuant to Section 1.2(e) or (f). References to the
unused portion of the Purchase Limit shall mean, at any time, the Purchase Limit
minus the sum of the then outstanding Aggregate Capital plus the LC
Participation Amount.

“Targa Midstream Contribution Agreement” means the Receivables Contribution
Agreement, dated as of December 11,

 

-2-



--------------------------------------------------------------------------------

2015, between Targa Midstream Services LLC and Targa Gas Marketing LLC, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

1.5. The following defined terms are hereby added to Exhibit I of the Agreement
in the appropriate alphabetical sequence to read as follows:

“Contra Payable” means any amount constituting a payable owing by Targa Liquids
Marketing and Trade LLC to an Obligor.

“Days Payable Outstanding” means, as of the last day of each Fiscal Month,
(i) so long as the aggregate amount of all Contra Payables paid during such
Fiscal Month was $25,000,000 or greater, the ratio of (a) the aggregate sum with
respect to each Contra Payable paid in such Fiscal Month of the product of
(x) the number of days between the invoice date of each such Contra Payable and
the date that payment under such Contra Payable was made or, if payment has not
yet been made, the later of the due date of such payment and the last day of
such Fiscal Month, and (y) the amount of such Contra Payable divided by (b) the
aggregate amount of all Contra Payables accrued whether paid or unpaid in such
Fiscal Month or (ii) if the aggregate amount of all Contra Payables paid during
such Fiscal Month was less than $25,000,000, the ratio of (a) the aggregate sum
with respect to each Contra Payable paid in the two Fiscal Months then ended of
the product of (x) the number of days between the invoice date of each such
Contra Payable and the date that payment under such Contra Payable was made, and
(y) the amount of such Contra Payable divided by (b) the aggregate amount of all
Contra Payables accrued whether paid or unpaid during the two Fiscal Months then
ended.

1.6 Section 6.1 is hereby amended and restated in its entirety to read as
follows:

Section 6.1 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller or the Servicer therefrom,
shall be effective unless in a writing signed by the Majority Purchaser Agents
and, in the case of an amendment, signed by the Seller and the Servicer; and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, that, to the
extent required by the securitization program of any Conduit Purchaser, no
material amendment shall be effective until the Rating Agency Condition shall
have been satisfied with respect thereto (the Purchaser Agent for each Conduit
Purchaser hereby agrees to provide executed copies of any

 

-3-



--------------------------------------------------------------------------------

material amendment to or waiver of any provision of this Agreement to the Rating
Agencies); provided, further that no amendment, waiver or consent shall affect
the rights or duties of the Administrator unless signed by the Administrator;
provided, further that no amendment, waiver or consent shall affect the rights
or duties of the LC Bank or any LC Participant unless signed by the LC Bank or
such LC Participant, as applicable; provided, further that no such amendment,
waiver or consent shall, unless in a writing signed by each Purchaser,
(A) extend the date of any payment or deposit of Collections by the Seller or
the Servicer, (B) reduce the rate or extend the time of payment of Discount,
(C) reduce any fees payable to the Administrator, any Purchaser Agent or any
Purchaser pursuant to the Fee Letter, (D) change the amount of Capital of any
Purchaser, any Purchaser’s pro rata share of the Purchased Interest or any
Committed Purchaser’s Commitment or any LC Participant’s LC Sublimit Commitment,
(E) amend, modify or waive any provision of the definition of “Majority
Purchaser Agents” or this Section 6.1, (F) consent to or permit the assignment
or transfer by the Seller or the Servicer of any of its rights and obligations
under this Agreement, (G) change the definition of “Defaulted Receivable,”
“Delinquent Receivable,” “Dilution Reserve Percentage,” “Eligible Receivable,”
“Excess Concentration Amount,” “Facility Termination Date” (other than an
extension of such date in accordance with clause (H) below or in accordance with
Section 1.22), “Look Through Effective Date,” “Loss Reserve Percentage,” “Net
Receivables Pool Balance,” “Total Reserves,” “Termination Event,” or Yield
Reserve Percentage,” (H) extend the “Facility Termination Date” or increase the
“Special Obligor Limit” set forth in Schedule III or (I) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in clauses (A) through (H) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses. In addition to the
foregoing, the Seller and the Administrator agree not to amend the Sale
Agreement without the consent of the Majority Purchaser Agents. Without limiting
any other provision of this Section 6.1, to the extent required pursuant to the
securitization program of any Conduit Purchaser, the parties to this Agreement:
(i) shall not, without obtaining a confirmation of the then-current rating of
the Notes of such Conduit Purchaser, waive any of the representations set forth
in Section 3 to Exhibit III; (ii) shall provide the Ratings Agencies with prompt
written notice of any breach of any representations set forth in Section 3 to
Exhibit III, and (iii) shall not, without obtaining a confirmation of the
then-current rating of such Notes (as determined after any adjustment or
withdrawal of the ratings following notice of such breach) waive a breach of any

 

-4-



--------------------------------------------------------------------------------

of the representations set forth in Section 3 to Exhibit III. No failure on the
part of the Purchasers, the Purchaser Agents or the Administrator to exercise,
and no delay in exercising any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

Section 2. Representations and Warranties of the Seller and Targa. (i) The
Seller makes the representations and warranties contained in Sections 1 and 3 of
Exhibit III to the Agreement, and (ii) Targa makes the representations and
warranties in Section 2 of Exhibit III to the Agreement, in each case, as of the
Effective Date (as defined below) (unless any such representation or warranty
expressly indicates it is being made as of another specific date), both before
and immediately after giving effect to this Amendment.

Section 3. Agreement in Full Force and Effect, as Amended. All of the terms and
conditions of the Agreement shall remain in full force and effect, as amended by
this Amendment. All references to the Agreement in the Agreement or any other
document or instrument shall be deemed to mean the Agreement, as amended by this
Amendment. This Amendment shall not constitute a novation of the Agreement, but
shall constitute an amendment with respect thereto. The parties hereto agree to
be bound by the terms and obligations of the Agreement, as amended by this
Amendment, as though the terms and obligations of the Agreement were set forth
herein.

Section 4. Effectiveness. This Amendment shall become effective in accordance
with its terms as of the date hereof (the “Effective Date”) upon receipt by the
Administrator of:

(i) counterparts of this Amendment executed by the Seller, the Servicer, the
Administrator, each Purchaser Agent, each LC Bank, each LC Participant and each
Purchaser;

(ii) a duly executed copy of the Fourth Amended and Restated Fee Letter dated as
of the date hereof, together with payment of the fees required by the terms
thereof to be paid on the date hereof;

(iii) a duly executed copy of the Administrator Fee Letter, dated as of the date
hereof;

(iv) reliance letters of Bracewell LLP with respect to (a) that certain opinion
letter dated as of January 10, 2013 regarding bankruptcy matters, (b) that
certain opinion letter dated as of December 12, 2014 regarding bankruptcy
matters relating to Targa Gas Marketing LLC, and (c) that certain opinion letter
dated as of December 11, 2015 regarding certain bankruptcy matters relating to
Targa Midstream Services LLC;

(v) a good standing certificate from the Secretary of State of Delaware with
respect to the Seller; and

 

-5-



--------------------------------------------------------------------------------

(vi) a certificate from an authorized officer of the Seller certifying that the
resolutions previously certified to the Purchasers remain in force.

Section 5. New Purchaser Group. (a) The New Committed Purchaser agrees to become
a Committed Purchaser under the Agreement with a Commitment in an amount set
forth under its signature hereto. The New Committed Purchaser and each other
Purchaser under the Agreement agree to make Funded Purchases based on their
Commitments as in effect on the date hereof and shall make all appropriate
adjustments in Funded Purchases under the Agreement for periods prior to the
date hereof (such Funded Purchases shall be arranged through the Administrator
and each Purchaser hereby agrees to execute such further instruments and
documents, if any, as the Administrator may reasonably request in connection
therewith).

(b) The New LC Participant agrees to become an LC Participant under the
Agreement with an LC Sublimit Commitment in an amount set forth under its
signature hereto. The New LC Participant and each other LC Participant and LC
Bank under the Agreement agree to make participation advances (which shall be
deemed to be Funded Purchases) based on their LC Sublimit Commitments as in
effect on the date hereof and shall make all appropriate adjustments in
participation advances under the Agreement for periods prior to the date hereof
(such participation advances shall be arranged through the Administrator and
each LC Participant and LC Bank hereby agrees to execute such further
instruments and documents, if any, as the Administrator may reasonably request
in connection therewith).

(c) Each member of the New Purchaser Group hereby confirms that it has received
a copy of the Transaction Documents and the exhibits related thereto, together
with copies of the documents which were required to be delivered under the
Agreement as a condition to the initial Purchase thereunder. Each member of the
New Purchaser Group acknowledges and agrees that it has made and will continue
to make, independently and without reliance upon the Administrator or any other
Purchaser and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Agreement.
Each member of the New Purchaser Group further acknowledges and agrees that the
Administrator has not made any representations or warranties about the credit
worthiness of the Seller or any other party to the Agreement or any other
Transaction Document or with respect to the legality, validity, sufficiency or
enforceability of the Agreement or any other Transaction Document or the value
of any security therefor.

(c) Upon execution and delivery of this Amendment by the Seller, each Purchaser
Agent and each member of the New Purchaser Group, and receipt by the
Administrator and Seller of counterparts of this Amendment (whether by facsimile
or otherwise) executed by each of the parties hereto, (i) each Purchaser Agent
shall be deemed to have consented to the addition of the New Purchaser Group to
the Agreement and (ii) each member of the New Purchaser Group shall become a
party to, and have the rights and obligations of Purchasers or LC Participants,
as applicable, under the Agreement.

(d) The New Purchaser Agent shall deliver to the Administrator and Seller such
information and shall complete such forms as are reasonably requested of such
Person by the Administrator and Seller.

 

-6-



--------------------------------------------------------------------------------

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts (including
by way of facsimile or electronic transmission), each of which when executed
shall be deemed an original, but all such counterparts taken together shall
constitute one and the same instrument.

Section 7. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO).

[SIGNATURE PAGES FOLLOW]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

TARGA RECEIVABLES LLC, as Seller By:  

/s/ Chris McEwan

  Chris McEwan   Vice President and Treasurer

 

Address:  

1000 Louisiana, Suite 4300

Houston, Texas 77002

Attention: Vice President and Treasurer

Telephone: (713) 584-1375

Facsimile: (713) 584-1523

Email: cmcewan@targaresources.com

[Signature Page to Fifth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

TARGA RESOURCES PARTNERS LP, as Servicer By:   Targa Resources GP LLC, its
general partner By:  

/s/ Chris McEwan

  Chris McEwan   Vice President and Treasurer

 

Address:  

1000 Louisiana, Suite 4300

Houston, Texas 77002

Attention: Vice President and Treasurer

Telephone: (713) 584-1375

Facsimile: (713) 584-1523

Email: cmcewan@targaresources.com

 

[Signature Page to Fifth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

    as Administrator

By:  

/s/ Eric Bruno

  Name:   Eric Bruno   Title:   Senior Vice President

 

Address:  

PNC Bank, National Association

300 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Brian M. Stanley

Telephone: (412) 768-2001

Facsimile: (412)762-9184

Email: ABFAdmin@pnc.com

 

[Signature Page to Fifth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

THE PURCHASER GROUPS: PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the
PNC Purchaser Group and as a Committed Purchaser By:  

/s/ Eric Bruno

  Name:   Eric Bruno   Title:   Senior Vice President Address:  

PNC Bank, National Association

300 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Brian M. Stanley

Telephone: (412) 768-2001

Facsimile: (412)762-9184

Email: ABFAdmin@pnc.com

Commitment: $175,000,000

PNC BANK, NATIONAL ASSOCIATION,

as an LC Bank

By:  

/s/ Eric Bruno

  Name:   Eric Bruno   Title:   Senior Vice President Address:  

PNC Bank, National Association

300 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Brian M. Stanley

Telephone: (412) 768-2001

Facsimile: (412)762-9184

Email: ABFAdmin@pnc.com

LC Sublimit Commitment: $63,636,363.64

 

[Signature Page to Fifth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the Wells Fargo
Purchaser Group and as a Committed Purchaser By:  

/s/ Eero Maki

  Name:   Eero Maki   Title:   Managing Director Address:  

1100 Abernathy Road

Suite 1600

Atlanta, GA 30328

Attention:                                                               

Telephone:                                                             

Facsimile:                                                               

Email:                                                                       

Commitment: $100,000,000 WELLS FARGO BANK, NATIONAL ASSOCIATION, as an LC
Participant By:  

/s/ Eero Maki

  Name:   Eero Maki   Title:   Managing Director Address:   See Above  

 

 

 

 

Attention:                                                               

Telephone:                                                             

Facsimile:                                                               

Email:                                                                       

LC Sublimit Commitment: $36,363,636.36

 

[Signature Page to Fifth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]